DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title was amended and is accepted.

Response to Arguments
Applicant’s arguments, see page 7, filed 02/07/2022, with respect to the rejection(s) of claim(s) 1-4, 6-7 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SUGITA et al. (US 20120292077 hereinafter Sugita).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUGITA et al. (US 20120292077 hereinafter Sugita) in view of Xianbo Xu et al (Determining elastic modulus from dynamic mechanical analysis: A general model based on loss modulus data Hereinafter Xu).

In regards to claim 1, Sugita discloses;” An insulated electrical cable comprising: a core wire (Fig. 2) made up of at least one insulated wire including a conductor (Fig. 2 (1)) and an 

In support, Sugita disclose the material set usable as the inner sheath as listed (Sugita paragraph 0046) containing ethylene-vinyl acetate (EVA). It is found by Xu the properties of ethylene-vinyl acetate (EVA) to have an elastic modulus as a function of temperature in the claimed range as shown in Figures 4 and 6. Therefore, for a given material set, the physical properties would be the same in both applications and therefore would disclose the claimed invention.

In regards to claim 3, a modified Sugita discloses;" The insulated electrical cable according to
claim 1", but does not directly disclose; "wherein the inner sheath layer has an elastic modulus
A (MPa) at -30°C and a coefficient of linear expansion B (/0 C) satisfying AxB < 0.5 (MPa/°C)."
The structure disclosed by a modified Sugita is inherently capable of performing and passing
the same given equation calculation as in the instant invention. When two structures are the
same, the characteristic properties will inherently be the same and therefore, the claimed
invention is disclosed.

In regards to claim 4, a modified Sugita discloses;" The insulated electrical cable according to
claim 1", but does not directly disclose;" wherein the inner sheath layer has an elastic modulus
A at -30°C and an elastic modulus C at 25°C satisfying A/C < 30." The structure disclosed by a
modified Sugita is inherently capable of performing and passing the same given equation
calculation as in the instant invention. When two structures are the same, the characteristic
properties will inherently be the same and therefore, the claimed invention is disclosed.

In regards to claim 5, a modified Sugita discloses;" The insulated electrical cable according to claim 1, wherein the inner sheath layer is made of a resin containing more than or equal to 40% by mass of a very low density polyethylene at a density of more than or equal to 0.85 g/cm3 and less than or equal to 0.89 g/cm3 (Abstract).

In regards to claim 6, a modified Sugita discloses;" The insulated electrical cable according to
claim 1”, but does not directly disclose; “wherein the insulated electrical cable is an insulated electrical cable to be mounted on a vehicle.” No patentable weight is given to this claim as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham, 2 USPQ 2d 1647 (1987).

In regards to claim 7, a modified Sugita discloses;" The insulated electrical cable according to
claim 1”, but does not directly disclose; “wherein the insulated electrical cable is an insulated electrical cable for an electric parking brake.” No patentable weight is given to this claim as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations Ex parte Masham, 2 USPQ 2d 1647 (1987).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847